 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   BRIAN SCOTT KEENE,                                   Case No. 1:17-cv-01169-LJO-JDP (PC)

10                  Plaintiff,                            ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS TO DISMISS
11          v.                                            CERTAIN CLAIMS AGAINST
                                                          DEFENDANTS TOOR AND PAGAN
12   ADAM CHRISTIANSON, et al.,
13                  Defendants.                           ECF Nos. 13, 17

14

15

16        Plaintiff Brian Scott Keene is a state prisoner proceeding without counsel in this civil

17 rights action brought under 42 U.S.C. § 1983. The court has referred this matter to a magistrate

18 judge under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19        On December 6, 2018, the assigned magistrate judge issued findings and

20 recommendations that the court dismiss certain claims against defendants Toor and Pagan.

21 ECF No. 17. On January 2, 2019, plaintiff objected to the findings and recommendations.

22 ECF No. 20.

23        In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

24 court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25 court finds the findings and recommendations to be supported by the record and proper analysis.

26
27

28


                                                      1
 1      Accordingly, IT IS ORDERED that:                                                           `

 2      1.    The findings and recommendations issued by the magistrate judge on December 6,

 3            2018, ECF No. 17, are adopted in full;

 4      2.    Plaintiff’s First Amendment Retaliation claim against defendant Toor is dismissed;

 5      3.    Plaintiff’s Eighth Amendment Deliberate Indifference claim against defendant
              Pagan is dismissed; and
 6
        4.    This matter is referred back to the assigned magistrate judge for further
 7
              proceedings.
 8

 9

10 IT IS SO ORDERED.

11   Dated:   March 11, 2019                           /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
